Matter of Green v Bolton (2020 NY Slip Op 00694)





Matter of Green v Bolton


2020 NY Slip Op 00694


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


11 CAF 19-00241

[*1]IN THE MATTER OF DURIEL A. GREEN, PETITIONER-APPELLANT,
vBIANCA S. BOLTON, RESPONDENT-RESPONDENT. 


DEBORAH J. SCINTA, ORCHARD PARK, FOR PETITIONER-APPELLANT. 
DENIS A. KITCHEN, JR., WILLIAMSVILLE, FOR RESPONDENT-RESPONDENT.
ALVIN M. GREENE, GRAND ISLAND, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Kevin M. Carter, J.), entered December 4, 2018 in a proceeding pursuant to Family Court Act article 6. The order confirmed a Referee's Report. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court